                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

VERMEER MANUFACTURING CO.,                       )
                                                 )
       Plaintiff,                                )
                                                 )
v.                                               )       Case No. CIV-19-855-D
                                                 )
THE TORO COMPANY,                                )
                                                 )
       Defendant.                                )

                                        ORDER

       Before the Court is a Motion to Quash and Motion for a Protective Order [Doc. No.

1], filed by The Charles Machine Works, Inc (“CMW” or “Ditch Witch”), a nonparty.

Plaintiff Vermeer Manufacturing Company has filed a Memorandum in Opposition [Doc.

No. 11], along with a Cross-Motion to Compel [Doc. No. 10]. CMW has filed a Response

in Opposition [Doc. No. 16], to which Plaintiff has replied [Doc. No. 17]. The motions are

fully briefed and at issue.

                                    BACKGROUND

       This action was filed as ancillary to a lawsuit currently pending in the United States

District Court for the Southern District of Iowa, Civil Action No. 4:19-cv-00050-CRW-

HCA (“Underlying Case”). CMW was served with a “Subpoena to Produce Documents,

Information, or Objects or to Permit Inspection of Premises in a Civil Action” [Doc. No.

1-1] (“Document Subpoena”) and a “Subpoena to Testify at a Deposition in a Civil Case”

[Doc. No. 1-2] (“Deposition Subpoena”) (collectively “Subpoenas”).
       CMW and Plaintiff are direct competitors, and Defendant recently acquired CMW

as a subsidiary. CMW is nevertheless not a party in the Underlying Case. Motion to Quash

at 2, 8 n.1. The Underlying Case involves an action for infringement of U.S. Patent No.

10,202,266 under 35 U.S.C. §§ 271 et seq., brought by Plaintiff against Defendant The

Toro Company. Plaintiff’s Complaint alleges ownership of all right, title, and interest in a

valid and enforceable patent, U.S. Patent No. 10,202,266, entitled Low Profile Compact

Tool Carriers (“the ‘266 Patent”). Complaint, [Doc. 1-Underlying Case], ¶¶ 7–9. The

Complaint states the ‘266 Patent was issued by the U.S. Patent and Trademark Office on

February 12, 2019, and that Defendant has infringed and continues to infringe the ‘266

Patent by making, selling, and offering to sell, and using infringing products in the United

States, including at least Toro’s Dingo TX 1000. Id. ¶ ¶ 7, 11.

       The Document and Deposition Subpoenas at issue here seek documents,

information, objects, and testimony from CMW. CMW claims these (i) are confidential

and proprietary and are not facially relevant to the patent infringement claims,

counterclaims, or defenses at issue in the Underlying Case; (ii) are unlimited in time and

product scope and impose an undue burden; and (iii) are not proportional to the needs of

the Underlying Case.

       CMW moves the Court for an Order quashing the Document Subpoena and

prohibiting enforcement of the Deposition Subpoena.

                                    JURISDICTION

       The Document Subpoena and the Deposition Subpoena were issued from the United

States District Court for the Southern District of Iowa (“Issuing Court”) by Plaintiff’s

                                             2
counsel. Both Subpoenas direct CMW to produce documents to, and appear for deposition

at, the office of Professional Reporters, 511 Couch Drive, Suite 100, Oklahoma City,

Oklahoma.

       Rule 45(a)(1)(A) states that “[e]very subpoena must . . . command each person to

whom it is directed to do the following at a specified time and place: attend and testify;

produce designated documents, electronically stored information, or tangible things in that

person’s possession, custody, or control; or permit the inspection of premises.” FED. R.

CIV. P. 45(a)(1)(A)(iii).

       Rule 45(c) is titled “Place of Compliance” and provides, in part, that “[a] subpoena

may command: (A) production of documents, electronically stored information, or tangible

things at a place within 100 miles of where the person resides, is employed, or regularly

transacts business in person.” Id. at (c)(2)(A). Rule 45(d)(3)(A) provides that, “[o]n timely

motion, the court for the district where compliance is required must quash or modify a

subpoena that: (i) fails to allow a reasonable time to comply; (ii) requires a person to

comply beyond the geographical limits specified in Rule 45(c); (iii) requires disclosure of

privileged or other protected matter, if no exception or waiver applies; or (iv) subjects a

person to undue burden.” Id. at (d)(3)(A).

       Accordingly, the Place of Compliance, as defined in FED. R. CIV. P. 45(c), is located

within this Court’s jurisdiction.

                               STANDARD OF DECISION

       “A subpoena served on a third party pursuant to Rule 45 of the Federal Rules of

Civil Procedure is considered discovery within the meaning of the rules.” Ward v. Liberty

                                             3
Ins. Corp., No. CIV-15-1390-D, 2018 WL 991546, at *1–2 (W.D. Okla. Feb. 20, 2018)

(quoting Rice v. United States, 164 F.R.D. 556, 556–57 (N.D. Okla. 1995)). Accordingly,

considerations of both relevance and proportionality govern the Subpoenas at issue.

        Pursuant to Rule 45, “[a] party or attorney responsible for issuing and serving a

subpoena must take reasonable steps to avoid imposing undue burden or expense on a

person subject to the subpoena.” FED. R. CIV. P. 45(d)(1).

        Moreover, FED. R. CIV. P. 26(b)(1) sets forth the scope of discovery and provides

that:

                [p]arties may obtain discovery regarding any nonprivileged matter
        that is relevant to any party’s claim or defense and proportional to the needs
        of the case, considering the importance of the issues at stake in the action,
        the amount in controversy, the parties’ relative access to relevant
        information, the parties’ resources, the importance of the discovery in
        resolving the issues, and whether the burden or expense of the proposed
        discovery outweighs its likely benefit.

See also Griggs v. Vanguard Grp., Inc., No. CIV-17-1187-SLP, 2019 WL 3069029, at *1

(W.D. Okla. June 20, 2019). Information within this scope of discovery need not be

admissible in evidence to be discoverable. FED. R. CIV. P. 26(b)(1). The Advisory

Committee Notes for the 2000 Amendments to Rule 26 direct the parties and courts to

“focus on the actual claims and defenses involved in the action” in determining relevance

for purposes of discovery. See FED. R. CIV. P. 26, Advisory Committee Notes, 2000

Amendments, Subdivision (b)(1).

        An order quashing a subpoena is not unique to patent law. “Hence, [the Federal

Circuit] would normally apply the law of the [relevant] Circuit to the merits of the order.”

Truswal Sys. Corp. v. Hydro-Air Eng’g, Inc., 813 F.2d 1207, 1209 (Fed. Cir. 1987). The

                                              4
objecting party must submit “a particular and specific demonstration of fact, as

distinguished from stereotyped and conclusory statements.” Gulf Oil Co. v. Bernard, 452

U.S. 89, 102 n.16 (1981).

        The Court must conduct a case-specific inquiry that turns on factors such as

relevance, the need of the party for the documents, the breadth of the document request,

the period covered by it, the particularity with which the documents are described, and the

burden imposed. Griggs, 2019 WL 3058982, at *2.

   I.      The request is relevant, necessary, and not unduly burdensome.

        CMW argues that the requests made involve confidential information and disclosure

might be harmful. See Motion to Quash at 12–14. Further, it contends the Document

Subpoena is overly broad and not facially relevant to Plaintiff’s claims. Plaintiff responds

that CMW misrepresents a narrowly-tailored request. Memorandum at 8.

        In the Underlying Case, Plaintiff has disclosed a theory of damages, including “loss

of past and future profits.” Reply at 3. Plaintiff argues that the information is requested

for purposes of “disproving the viability of non-infringing alternatives for lost-profit

damages, as well as for proof of the secondary considerations of long-felt need and the

failure of others.” Id.

        CMW, here, moves to quash and also seeks a protective order; accepting that

confidential information is involved and disclosure might be harmful, the burden shifts to

the non-moving party to establish relevance. See In re Cooper Tire & Rubber Co., 568

F.3d 1180, 1190 (10th Cir. 2009); see also Am. Standard Inc. v. Pfizer Inc., 828 F.2d 734,

741 (Fed. Cir. 1987). A determination of relevance implicates substantive patent law.

                                             5
Therefore, the Court looks to Federal Circuit law rather than regional circuit law in

discussing relevance. Truswal Sys. Corp., 813 F.2d at 1211–12.

      In Micro Motion, Inc v. Kane Steel Co., a plaintiff sought to obtain information from

a nonparty competitor that was purportedly relevant and necessary to the issue of damages

in the underlying patent infringement suit. 894 F.2d 1318, 1319–20 (Fed. Cir. 1990). The

nonparty moved to quash the subpoena, which in large part sought disclosure of the

nonparty’s confidential business information, such as sales volume of certain products and

customer lists. Id. The Federal Circuit found that a district court erred in allowing the

discovery sought, where the plaintiff offered no more than “a theoretical argument that the

requested information somehow relates to its pending California action.” Id. at 1325.

The Documents Subpoena includes the following Requests for Production:

      1. Documents sufficient to identify every model of mini skid steer ever
      offered by Ditch Witch, along with the following information for each: (1)
      machine weight, (2) horse power, (3) rated operating capacity, (4) hinge pin
      height, (5) list price, and (6) dates during which the machine was available
      for sale in the U.S. market.

      2. Documents sufficient to identify every alternative mini skid steer design,
      concept, or prototype considered by Ditch Witch to increase lift capacity or
      lift height, regardless of whether or not it has been commercialized.

      3. All market studies, consumer surveys, focus group results, reports, and
      presentations relating to customer interest in, or demand for, increased lift
      capacity or lift height for compact utility loaders.

      4. All presentations, studies, competitive assessments, comparisons, memos,
      reports, or meeting minutes relating to Toro’s TX-1000 or Vermeer’s CTX50
      or CTX100.

      5. Documents sufficient to show whether Ditch Witch ever considered a
      vertical lift loader arm configuration for a mini skid steer.


                                            6
      6. For each mini skid steer design, concept, or prototype having vertical lift
      loader arms that You considered, documents sufficient to (1) show its
      specific features, (2) identify the time period during which it was pursued,
      (3) identify the current status of the project or the reason(s) why it was not
      commercialized, and (4) quantify the man hours spent pursuing it.

      7. All documents and communications referring or relating to the
      introduction of mini skid steers with vertical-lift arms by Toro or Vermeer in
      2015.

      8. All communications with Toro relating to Vermeer or Vermeer’s CTX50
      or CTX100 mini skid steers.

      9. Documents sufficient to show all difficulties, problems, or failures that
      You encountered or anticipated with implementing vertical lift loader arms
      on a mini skid steer.

The Deposition Subpoena includes the following Deposition Topics:

      1. The documents responsive to Vermeer’s document subpoena and
      [CMW’s] efforts to gather and produce these documents.

      2. The market for mini skid steers in the United States.

      3. The features of mini skid steers that drive customer demand.

      4. Ditch Witch’s efforts to design or develop a mini skid steer with vertical
      lift loader arms, including the specific designs, concepts, or prototypes
      considered.

      5. Ditch Witch’s efforts to design or develop a mini skid steer with increased
      lift capacity or lift height, including the specific designs, concepts, or
      prototypes considered.

      6. Ditch Witch’s reaction to the introduction of mini skid steers with vertical-
      lift arms by Toro or Vermeer in 2015.

      7. Communications with Toro relating to Vermeer or Vermeer’s CTX50 or
      CTX100 mini skid steers.

      8. Difficulties, problems, or failures encountered or anticipated with
      implementing vertical lift loader arms on a mini skid steer.


                                             7
       9. Difficulties or challenges posed by attempting to increase lift capacity or
       lift height for mini skid steers.

       Plaintiff argues that Requests for Production 1 and 3 and Deposition Topics 2 and

3 are relevant as to damages, including “loss of past and future profits.” Memorandum at

11. Plaintiff argues that “information relating to the [compact utility loaders, also known

as mini-skid-steers (“CUL”)] market, competitive products offered in the market, and

consumer demand for particular CUL features . . . are important to the ‘but for’ analysis

underlying the lost-profits inquiry.” Id.

       Plainly, Plaintiff seeks discovery relevant to the issue of whether there are

acceptable non-infringing alternatives so as to allow for a lost profit analysis. As the Micro

Motion court pointed out, recovery of lost profits presents challenges to a plaintiff in a

situation where there are multiple competitors in the market, because it becomes more

difficult to prove that “but for the infringement, it would have made the infringer’s sales.”

Id. In such circumstances, patentees generally must show that any alternative source of

supply “is an infringer or puts out a noninfringing product that is an unacceptable

alternative or has insignificant sales.” Id.

       This case is unlike Micro Motion in that Plaintiff here has offered a specific damages

theory and establishes exactly how the issue to which each request relates is involved.

Certainly, Plaintiff’s theory, like that of the patent holder in Micro Motion, is that its

potential right to “lost profit” damages turns on whether acceptable non-infringing

substitute products are available in the marketplace. See Micro Motion 894 F.2d at 1322.

But the procedural posture of the Underlying Case is distinctly unlike the one at issue in


                                               8
Micro Motion—Plaintiff is not seeking evidence as to CMW’s infringement, nor is it

fishing for particular theories on damages that might apply.

       In this case, Defendant has “asserted that thirteen of CMW’s Ditch Witch CULs

compete with Toro’s TX-1000, and these are potentially non-infringing alternatives.”

Motion to Compel at 3. The record indicates there is a limited number of competitors in

this field—about twenty in all—who manufacture and sell CUL products. Reply at 7.

CMW acknowledged it is Plaintiff’s direct competitor and that its CULs do not include a

vertical lift, “and are therefore non-infringing.” Id; cf. Heraeus Inc. v. Solar Applied

Material Tech. Corp., No. C 06-01191 RMW (RS), 2006 WL 2067859, at *2 (N.D. Cal.

July 24, 2006) (quashing a subpoena served on a plaintiff’s nonparty competitor because

plaintiff’s damages theories were no more crystalized than those of the patentee in Micro

Motion).

       Therefore, the Court finds that as to Requests for Production 1 and 3 and Deposition

Topics 2 and 3, Plaintiff has met its burden of showing these are relevant to establishing

whether non-infringing alternatives existed. See In Negotiated Data Solutions LLC v. Dell,

Inc., 2009 WL 733876 (N.D. Cal. 2009) (denying a motion to quash and noting that the

court in the ancillary proceeding should be permissive) (citing Truswal Sys.Corp., 813 F.2d

at 1212; Gonzales v. Google, Inc., 234 F.R.D. 674, 681 (N.D.Cal. 2006)).

       As to the remaining requests, Plaintiff contends they pertain to establishing (1) a

long-felt but unsolved need; (2) failed attempts of others; and (3) commercial success.

Memorandum at 3. This is so because Defendant’s counterclaim alleges the ‘266 patent

was obvious.

                                            9
       A patent is invalid for obviousness “if the differences between the subject matter

sought to be patented and the prior art are such that the subject matter as a whole would

have been obvious at the time the invention was made to a person having ordinary skill in

the art to which said subject matter pertains.” 35 U.S.C. § 103(a); see also KSR Int’l Co. v.

Teleflex, Inc., 550 U.S. 398 (2007). Obviousness is a question of law based on underlying

findings of fact.   In re Kubin, 561 F.3d 1351, 1355 (Fed. Cir. 2009). Secondary

considerations, such as commercial success, long-felt but unsolved needs, and the failure

of others, must be considered. In re Cyclobenzaprine Hydrochloride Extended–Release

Capsule Patent Litig., 676 F.3d 1063, 1075 (Fed. Cir. 2012); see Graham v. John Deere

Co. of Kan. City, 383 U.S. 1, 17–18 (1966).

       For such evidence to be probative of nonobviousness, a patentee must demonstrate

a   nexus     between     the   patented     features   and    the    particular   evidence

of secondary considerations. Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776

F.2d 281, 305 n.42 (Fed. Cir. 1985).

       “[T]he United States Court of Appeals for the Federal Circuit has recognized that

sales information from non-parties may be relevant on the issue of commercial success.”

DeGregorio v. Phillips Electronics N. Am. Corp., 2007 WL 4591966, *2 (N.D. Ill. 2007)

(citing Truswal Sys. Corp, 813 F.2d at 1211). Commercial success, in turn, is relevant to

show that the patented device is non-obvious. Id. To be relevant, commercial success

must be linked to the “merits of the claimed invention.” Ethicon Endo–Surgery, Inc. v.

Covidien LP, No.2014–1771, 812 F.3d 1023, 1034–35, 2016 WL 145576, at *9 (Fed. Cir.

Jan. 13, 2016); Pregis Corp. v. Kappos, 700 F.3d 1348, 1356 (Fed. Cir. 2012); Ormco

                                              10
Corp. v. Align Tech., Inc., 463 F.3d 1299, 1312 (Fed. Cir. 2006).

       The parties’ relative success in the marketplace selling the patented CUL’s as an

alternative to CMW’s non-patented CULs is relevant to the secondary consideration of

commercial-success. See Choon’s Design LLC v. Zenacon, LLC, No. 13-13568, 2014 WL

12662334, at *1 (E.D. Mich. Aug. 28, 2014) (denying nonparty’s motion to quash and

finding sales information relevant). Likewise, the Court is satisfied that should Plaintiff be

able to show CMW knew of Plaintiff’s patent, it would be relevant to establishing a long-

felt but unsolved need, and that CMW’s failed attempts to increase lift capacity without

increasing CUL size and weight would be a strong indicator that Plaintiff’s patent was not

obvious. Cf. Mannington Mills, Inc. v. Armstrong World Indus., Inc., 206 F.R.D. 525, 532

(D. Del. 2002) (granting a motion to quash a nonparty subpoena and holding relevance was

not established where there was no connection as to whether products have been or are

successful due to the merits of the claimed invention). Relevance in this case has been

adequately established.

       In a case such as this, however, even if the information sought is relevant, discovery

is not allowed where no need is shown, or where compliance is unduly burdensome, or

where the potential harm caused by production outweighs the benefit. Micro Motion, 894

F.2d at 1323; accord Mannington Mills, Inc. v. Armstrong World Indus., Inc., 206 F.R.D.

525, 529 (D. Del. 2002).

       As to need, CMW contends there is readily-available material on the internet that

could provide Plaintiff with the information it needs, without allowing it access to a

competitor’s confidential information. Response at 4 n.2. CMW contends “detailed

                                             11
information about available alternate products and their respective capabilities is publicly

available and can be obtained.” Id. Although CMW’s proposition shows that some

information pertaining to the requests may be available, the specific information such as

market projections, CMW’s “reaction to the introduction of [the patented alternative],” and

“challenges posed by attempting to increase lift capacity,” for example, will not be

accessible. Document Subpoena [Doc. No. 1-2] at 2. Further, that the information may be

available elsewhere, say from an alternate competitor, is insufficient to obviate need, as

Plaintiff’s requests relate specifically to CMW’s operations.

         CMW next argues that the disclosure requested is unduly burdensome. A party

resisting discovery on the basis that a request is overly broad has the burden to support its

objection, unless the request is overly broad on its face. Gen. Elec. Capital Corp. v. Lear

Corp., 215 F.R.D. 637, 640 (D. Kan. 2003).

         The Court agrees that some of the requests in the Document Subpoena are overly

broad on their face, specifically Requests for Production Nos. 1, 2, 3, 5, and 6. See, e.g.,

Lindley v. Life Inv’rs Ins. Co. of Am., No. 08-CV-379-CVE-PJC, 2009 WL 3756659, at *1

(N.D. Okla. Nov. 9, 2009) (finding a request for production that “seeks any document

relating to any communication between Life Investors and any person that relates to any

proposed or actual legislation defining the phrase actual damages” overly board on its

face).

         An adequate solution to these objections of overbreadth, however, has been

proposed by Plaintiff—and largely accepted by CMW. See Motion to Compel, [Doc. No.

11] Ex. 1 at 5–9. The Court hereby modifies the Subpoena to incorporate the proposed

                                             12
compromises resolving the overbreadth issue as set forth in Doc. No. 11, Ex. 1 at 5–9. As

modified, the Court finds Plaintiff’s need for the documents and testimony requested

outweighs the burden imposed on CMW by the request.

      I.      The Underlying Case’s protective order will suffice to protect the

              information at issue.

      The Court may issue a protective order under Rule 26(c) of the Federal Rules of Civil

Procedure upon a showing of good cause by the movant, to protect that party from

annoyance, embarrassment, undue oppression or undue burden or expense. FED. R. CIV. P.

26(c); Centurion Indus., Inc. v. Warren Steurer & Assocs., 665 F.2d 323, 325 (10th Cir.

1981). Whether to enter a protective order is within the Court’s discretion. See,

e.g., Rohrbough v. Harris, 549 F.3d 1313, 1321 (10th Cir. 2008). “The ‘good cause’

standard of Rule 26(c) is highly flexible, having been designed to accommodate all relevant

interests as they arise.” Francis v. Apex USA, Inc., No. CIV-18-583-SLP, 2020 WL

548565, at *2 (W.D. Okla. Feb. 4, 2020).

           CMW argues generally that courts routinely issue protective orders in situations

such as this, and that the Underlying Case’s Stipulated Protective Order [Doc. No. 11-2]

will not suffice to protect the requested information. Motion to Quash at 10–12. In its

Response, CMW mentions that Plaintiff’s burden to establish both relevance and need “is

not obviated by the existence of a protective order in the Underlying Case.” Response at

11.

           The Stipulated Protective Order in this case provides that “third parties producing

documents in the course of this action may also designate documents as ‘Confidential’ or

                                               13
‘Confidential—Attorneys’ Eyes Only,’ subject to the same protections and constraints as

the parties to the action.” Motion to Compel [Doc. No. 11], Ex. 2 ¶ 7. In Mannington

Mills, Inc. v. Armstrong World Indus., Inc., a district court found an underlying protective

order insufficient because the parties to the underlying case, as opposed to the third-party

competitor, would be left “with the option of how disclosure of such confidential

information is handled at trial,” and “it would be divorced from reality to believe that either

party here would serve as the champion of its competitor . . . to maintain the confidentiality

designation or to limit public disclosure . . . during trial.” 206 F.R.D. at 530–31 (citing

Micro Motion, 894 F.2d at 1325).

       The Stipulated Protective Order in this case, unlike the one in Mannington, gives

the third party the option of designating the information’s level of confidentiality. Should

a party to the Underlying Case seek to change the designation selected by the third party,

they must “move the Court for appropriate relief.” Id. ¶ 14. The third party must also be

notified of the request. Id. Further, Defendant in this case is CMW’s parent company,

likely to protect CMW’s interests. Contrary to the court’s conclusion in Mannington, here,

“it would be divorced from reality” to believe that a parent company would not “serve as

[CMW’s] champion.” 206 F.R.D. at 530–31.

       The Stipulated Protective Order in the Underlying Case suffices to protect the

information sought. See Cudd Pressure Control, Inc. v. New Hampshire Ins. Co., 297

F.R.D. 495, 502 n.3 (W.D. Okla. 2014) (finding that a protective order already in place was

sufficient to protect trade secrets and confidential information).

       IT IS THEREFORE ORDERED that CMW’s Motion to Quash and Motion for

                                              14
Protective Order [Doc. No. 1] is DENIED.       Plaintiff’s Cross-Motion to Compel is

GRANTED, subject to the modifications to Requests for Production Nos. 1, 2, 3, 5, and 6

detailed herein.

       IT IS SO ORDERED this 13th day of March, 2020.




                                          15
